Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered November 14, 2001, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Williams, 84 NY2d 925 [1994]; People v Hawkins-Rusch, 212 AD2d 961 [1995]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*584Since the evidence of the defendant’s guilt was not entirely circumstantial (see People v Guidice, 83 NY2d 630, 636 [1994]; People v Rumble, 45 NY2d 879 [1978]), the trial court properly refused to give a circumstantial evidence charge (see People v Guidice, supra at 636; People v Daddona, 81 NY2d 990, 992 [1993]).
Contrary to the defendant’s contention, the prosecutor did not advocate a position that she knew to be false (cf. People v Pelchat, 62 NY2d 97 [1984]). Moreover, the defendant’s contention that the prosecutor breached her duty to correct testimony that she knew to be mistaken or false (see People v Steadman, 82 NY2d 1 [1993]; People v Savvides, 1 NY2d 554, 556 [1956]) is unpreserved for appellate review (see CPL 470.05 [2]), and in any event, is without merit.
The defendant’s remaining contentions either are unpreserved for appellate review (see CPL 470.05 [2]), or without merit. Altman, J.P., Krausman, Adams and Townes, JJ., concur.